Order entered August 1, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00566-CV

                                  JOHN GARDNER, Appellant

                                                 V.

                            MELISSA PATT GARDNER, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-25055

                                             ORDER
        The reporter’s record in this case is overdue. By postcard dated June 21, 2018, we

notified Donna Kindle, Official Court Reporter for the 303rd Judicial District Court that the

reporter’s record was overdue. We directed Ms. Kindle to file the reporter’s record within thirty

days.   To date, the reporter’s record has not been filed.

        Accordingly, we order Donna Kindle, Official Court Reporter for the 303rd Judicial

District Court, to file, within FIFTEEN DAYS of the date of this order either (1) the reporter’s

record; (2) written verification no hearings were recorded; or (3) written verification that

appellants have not requested, paid for, or made arrangements to pay for the record and have not

been found entitled to proceed without payment of costs. We notify appellant that if we receive

verification the reporter’s record has not been requested, or that appellant has not paid for or
made arrangements to pay for the reporter’s record and has not been found entitled to proceed

without payment of costs, we will order the appeal submitted without the reporter’s record. See

Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Denise Garcia
       Presiding Judge
       303rd Judicial District Court

       Donna Kindle
       Official Court Reporter
       303rd Judicial District Court


       All parties




                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE